                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        THERESA BROOKE,                                 Case No. 19-cv-00411-SVK
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTION TO DISMISS
                                   9             v.                                         SECOND AMENDED COMPLAINT
                                  10        AJU HOTEL SILICON VALLEY LLC,                   Re: Dkt. No. 46
                                  11                    Defendant.

                                  12           Following the Court’s September 5, 2019 order granting Defendant AJU Hotel Silicon
Northern District of California
 United States District Court




                                  13   Valley LLC’s motion to dismiss the first amended complaint (“FAC”) with leave to amend (Dkt.

                                  14   42), Plaintiff Theresa Brooke filed a second amended complaint (“SAC”) (Dkt. 43). Now before

                                  15   the Court is Defendant’s motion to dismiss the SAC under Federal Rules of Civil Procedure

                                  16   12(b)(1) and 12(b)(6). Dkt. 46. Pursuant to Civil Local Rule 7-1(b), the Court finds this matter

                                  17   suitable for determination without oral argument. For the reasons discussed below, the Court

                                  18   DENIES Defendant’s motion to dismiss Plaintiff’s ADA claim and GRANTS WITHOUT LEAVE

                                  19   TO AMEND Defendant’s motion to dismiss Plaintiff’s Unruh Act claim.

                                  20   I.      DISCUSSION
                                               The relevant factual background and the legal standards governing motions to dismiss are
                                  21
                                       discussed in the Court’s September 5, 2019 order on Defendant’s motion to dismiss the FAC (Dkt.
                                  22
                                       42) and are not repeated here. As in its motion to dismiss the FAC, Defendant argues that Plaintiff
                                  23
                                       lacks Article III standing in order to maintain her lawsuit and that for the same reason she fails to
                                  24
                                       state a claim for violation of the ADA. Dkt. 46-1 at 5-11. Defendant also argues that Plaintiff
                                  25
                                       lacks standing to bring suit under the Unruh Act. Id. at 11-14.
                                  26
                                  27

                                  28
                                              A.      ADA Claim
                                   1
                                              As it did in connection with its motion to dismiss the FAC, Defendant once again supplies
                                   2
                                       extrinsic evidence in an attempt to demonstrate that the hotel that is the subject of this lawsuit
                                   3
                                       satisfies Section 224.5 of the 2010 ADA Standards for Accessible Design, which requires
                                   4
                                       “dispersion” of accessible guest rooms among the various classes of guest rooms. See Dkt. 46-2
                                   5
                                       (Declaration of Stephen Santana). As discussed in the Court’s September 5, 2019 order,
                                   6
                                       Defendant’s jurisdictional argument—that Plaintiff has not suffered an injury in fact because
                                   7
                                       Defendant allegedly complies with the ADA’s dispersion requirement—is intertwined with the
                                   8   merits of the case, and the Court once again will not weigh and resolve disputed facts in the
                                   9   context of a Rule 12(b)(1) motion or convert the present motion to a motion for summary
                                  10   judgment. See Dkt. 42 at 3, 5-6. Accordingly, Defendant’s motion to dismiss under Rule 12(b)(1)
                                  11   is DENIED.
                                  12          The Court next addresses Defendant’s argument that Plaintiff’s ADA cause of action fails
Northern District of California
 United States District Court




                                  13   to state a claim and should be dismissed under Rule 12(b)(6). In its September 5, 2019 order, the
                                  14   Court held that the FAC failed to state an ADA claim because “Section 224.5 [of the 2010 ADA
                                  15   Standards] does not require that a hotel offer the same room types to disabled and non-disabled
                                  16   visitors” but instead requires that accessible rooms be “dispersed among the various classes of

                                  17   guest rooms” and “provide choices of types of guest rooms, number of beds, and other amenities

                                  18   comparable to the choices provided to other guests.” Dkt. 42 at 7 (citing 2010 Standards § 224.5

                                  19   (emphasis added)). The SAC likewise contains several allegations about being denied the “same”

                                  20   types of accommodations. See, e.g., Dkt. 43 at ¶¶ 14, 15, 25. However, the SAC adds allegations

                                  21   that the accessible rooms available at Defendant’s hotel are not “comparable” to non-accessible

                                  22   rooms in several respects. See, e.g., Dkt. 43 at ¶¶ 5-6, 16-22. Accepting Plaintiff’s allegations as

                                  23   true, as it must on a Rule 12(b)(6) motion, the Court finds that the ADA claim in the SAC
                                       sufficiently articulates a cause of action that the types of guest rooms available at Defendant’s
                                  24
                                       Hotel are not comparable and do not satisfy the requirements of Section 224.5 of the 2010
                                  25
                                       Standards. Accordingly, Defendant’s motion to dismiss the ADA claim pursuant to Rule 12(b)(6)
                                  26
                                       is DENIED.
                                  27
                                              The Court notes that the SAC repeatedly states that the issue of whether accessible rooms
                                  28
                                                                                          2
                                   1   are “comparable” is a jury issue. See, e.g., Dkt. 43 at ¶¶ 6, 16, 21. By denying Defendant’s

                                   2   motion to dismiss the ADA claim, the Court does not intend to signal that it agrees with Plaintiff’s

                                   3   suggestion that this issue cannot be resolved on summary judgment. If there is no genuine dispute

                                   4   of material fact that Defendant has dispersed accessible rooms in accordance with Section 224.5 of

                                   5   the 2010 Standards, Defendant may seek summary judgment on the issue.1

                                   6          B.      Unruh Act claim

                                   7          In its September 5, 2019 order, the Court held that the FAC failed to state a claim under

                                   8   the Unruh Act for two reasons: (1) the Unruh Act claim in the FAC was predicated on Plaintiff’s

                                   9   ADA claim, which the Court dismissed with leave to amend in the September 5 order; and (2)

                                  10   Plaintiff had not pleaded facts showing that she is a “person[] within the jurisdiction of this state”

                                  11   for purposes of bringing an Unruh Act Claim. Dkt. 52 at 7-9.

                                  12          Because the Court finds that Plaintiff has stated an ADA claim in her SAC, her Unruh Act
Northern District of California
 United States District Court




                                  13   claim cannot be dismissed simply because it is predicated on the ADA claim. However, Plaintiff

                                  14   has not added any allegations to the SAC to support a finding that she is a “person[] within the

                                  15   jurisdiction of this state,” and therefore her Unruh Act claim still fails for the second reason

                                  16   explained in the Court’s September 5, 2019 order. Plaintiff has been unable to cure this defect

                                  17   despite opportunities to do so. Accordingly, Plaintiff’s Unruh Act claim is DISMISSED

                                  18   WITHOUT LEAVE TO AMEND.

                                  19   II.    CONCLUSION

                                  20          For the reasons discussed in this order, Defendant’s motion to dismiss Plaintiff’s ADA

                                  21   claim under Rule 12(b)(1) or 12(b)(6) is DENIED. Defendant’s motion to dismiss Plaintiff’s

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26
                                  27   1
                                         A forthcoming order in the related case, Case No. 19-cv-5559-SVK, consolidates that case with
                                  28   this one and indicates that summary judgment, if appropriate, may be filed after the responsive
                                       pleading in the consolidated action.
                                                                                        3
                                   1   Unruh Act claim is GRANTED WITHOUT LEAVE TO AMEND. The forthcoming order in the

                                   2   related case, Case No. 19-cv-05559-SVK, sets forth the schedule for Plaintiff to file a consolidated

                                   3   third amended complaint and for Defendant to file a response to that complaint.

                                   4          SO ORDERED.

                                   5   Dated: December 23, 2019

                                   6
                                                                                                   SUSAN VAN KEULEN
                                   7                                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
